IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                    RENDERED: JUNE 17, 2021
                                                       NOT TO BE PUBLISHED

                  Supreme Court of Kentucky
                               2020-SC-0296-WC


CRAIG PAPINEAU                                                        APPELLANT


                    ON APPEAL FROM COURT OF APPEALS
V.                          NO. 2019-CA-0613
                     WORKERS’ COMPENSATION BOARD
                            NO. WC-18-00201


TRANS ASH INC.;                                                       APPELLEES
HONORABLE CHRISTINA D. HAJJAR,
ADMINISTRATIVE LAW JUDGE;
AND KENTUCKY WORKERS’
COMPENSATION BOARD


                   MEMORANDUM OPINION OF THE COURT

                                  REVERSING

      Craig Papineau (Mr. Papineau) appeals a decision of the Court of Appeals

that reversed the Workers’ Compensation Board’s (Board) and Administrative

Law Judge’s (ALJ) rulings in his favor. The sole issue to be addressed in this

case is whether the ALJ’s opinion and award of workers’ compensation benefits

to Mr. Papineau was supported by substantial evidence. After review, we

reverse the Court of Appeals and reinstate the ALJ’s opinion and award.

             I.    FACTUAL AND PROCEDURAL BACKGROUND

      The facts of this case are not in dispute. As of the writing of this opinion,

Mr. Papineau is sixty-six years old with a general education degree. The

entirety of Mr. Papineau’s thirty-five-year career was spent working as a heavy

equipment operator, primarily in the coal mining industry.
      From 1981 to 1995 Mr. Papineau worked as a dragline1 operator for

Smith Coal. From 1995 to 1998 he worked as a dragline operator for Black

Diamond Mines. From 1998 to 2013 he worked for himself as a heavy

equipment operator. From June 2013 to July 2014 he worked for GMS as a

heavy equipment operator. Beginning sometime in 2014 until February 2015

he worked for Patriot Coal as a heavy equipment operator and also maintained

a belt line that was nine miles long. His work maintaining the belt line differed

from his work operating heavy machinery in that it required “observation of

[the belt line], repairing anything that breaks, or anything like that.”

Subsequently, from March 2015 until October 2015 he worked for Kiewit as a

heavy equipment operator. Finally, he worked for the employer in this case,

Trans Ash, from October 26, 2015, to November 20, 2015, and then from

February 15, 2016, to November 1, 2016. He did not work for any other

companies between November 20, 2015, and February 15, 2016. He has not

worked anywhere since he ceased working for Trans Ash on November 1, 2016,

and he considers himself retired.

      On February 3, 2018, Mr. Papineau filed an application for resolution of

a work-related injury claim (Form 101). In his Form 101, he alleged

cumulative trauma to his lower back and bilateral shoulders,2 and that the


      1  A dragline is “a large bucket excavator that is controlled by a system of
pulleys, chains, and ropes that hoist the bucket. Dragline buckets are enormous
machines that can move many tons of dirt, rock, and overburden.”
https://americanmineservices.com/largest-dragline-in-the-world/ (last accessed May
13, 2021).
      2 Mr. Papineau also alleged cumulative trauma injuries to his bilateral knees,
ankles, and feet. However, he agreed to drop those claims during the formal hearing
before the ALJ, as no impairment rating was assigned for them. Mr. Papineau also
                                          2
date of the injury was November 1, 2016. As an attachment to his Form 101,

Mr. Papineau filed a medical questionnaire filled out by Dr. James Rushing.

Dr. Rushing examined Mr. Papineau on August 2, 2017. Dr. Rushing opined

that Mr. Papineau’s medical issues with his shoulders and back were caused

either wholly or in part by his job activities, and that continuation of his job

duties would continue to cause adverse health consequences.

      The following month, Mr. Papineau filed a more thorough medical report

from Dr. Stephen Autry. Dr. Autry had examined Mr. Papineau on March 8 at

the request of Mr. Papineau’s attorney. It is undisputed that Dr. Autry

misstated the timeline of Mr. Papineau’s employment with Trans Ash in his

medical report, which states: “[i]n 2014, after being laid off at Patriot Coal, he

began working for Trans Ash and continued to work through April of 2017,

when he retired.” As previously discussed, Mr. Papineau worked for Trans Ash

from October 26, 2015 to November 20, 2015, and then from February 15,

2016 to November 1, 2016.

      In addition, and of particular relevance to this case, Dr. Autry detailed

Mr. Papineau’s job duties in three different places in the report. In the

“Plaintiff History” section of the report, Dr. Autry stated:

      [t]he plaintiff … has worked thirty five years in the coal industry …
      During the course of his employment, he sustained significant
      impact while operating equipment over uneven surfaces. He had
      to operate levers and controls, climb up and down off of
      equipment, perform maintenance and do lifting,


filed an application for resolution of a work-related hearing loss claim on the same day
he filed his Form 101. The ALJ ultimately only awarded medical benefits for the
hearing loss claim, as no impairment rating was assigned for it either. Trans Ash does
not appear to challenge that award.
                                           3
      bending and stooping activities during the course of his
      employment.

Similarly, in the “Causation” section of the report, Dr. Autry noted that “[t]he

plaintiff’s job required significant operation of heavy equipment with impact

loading, climbing, operating and working in difficult positions, creating

significant stress loads on both shoulders and lower back.” Finally, in the

“Restrictions” section of his report, Dr. Autry recounted that Mr. Papineau

“described [the] physical requirements of the type of work performed with last

employer and the injury history. The job description included prolonged

standing, walking, climbing, lifting, reaching, pushing, pulling, bending,

stooping, crouching and overhead lifting.”

      Dr. Autry diagnosed Mr. Papineau with, inter alia, “[a]ggravation of

lumbar spondylosis,”3 “[r]otator cuff tendinosis4 and impingement,5 right

shoulder,” and “[r]otator cuff tendinosis and impingement, left shoulder.” Dr.

Autry explained in the “Causation” and “Explanation of Causal Relationship”

sections of his report that



      3 “Spondylosis is age-related change of the bones (vertebrae) and discs of the
spine. These changes are often called degenerative disc disease and osteoarthritis.”
https://www.uofmhealth.org/health-library/abr8401 (last accessed May 12, 2021).
      4 “Rotator cuff tendonitis is an inflammation of a group of muscles in the
shoulder together with an inflammation of the lubrication mechanism called the
BURSA.” https://my.clevelandclinic.org/health/diseases/17449-rotator-cuff-
tendonitis (last accessed May 12, 2021).
      5  “Shoulder impingement syndrome occurs when the tendons of the rotator cuff
and the subacromial bursa are pinched in the narrow space beneath the acromion.
This causes the tendons and bursa to become inflamed and swollen. This pinching is
worse when the arm is raised away from the side of the body. Impingement may
develop over time as a result of a minor injury, or as a result of repetitive motions that
lead to inflammation in the bursa.” https://www.thesteadmanclinic.com/patient-
education/shoulder/rotator-cuff-impingement (last accessed May 12, 2021).
                                            4
[r]ecurrent micro trauma may occur throughout the
musculoskeletal system including bones, ligament, tendons,
muscles and vertebral discs. Cyclic loading of these tissues may
cause structural fatigue and gradual degradation of these
structures. The symptomatic appearance of these destructive
processes may take years to emerge. Individuals engaged in
frequent heavy lifting, working in positions requiring highly
leveraged or repetitive activities, or substantial cyclic impact
loading are candidates for symptomatic injuries and impairment
due to cumulative trauma.

[…]

[Mr. Papineau] has worked in mining for over thirty-five years.
Over this period of time, he had sustained injuries, which have
been detailed above. This listing is not necessarily complete. [Mr.
Papineau] has experienced work related pain in multiple areas of
his body including his back [and] shoulders. These injuries are
consequences of his many years in mining. Pain and functional
limitations may be the combined result of incident and cumulative
trauma.

[…]

The lumbar spine is subject to axial (compressive), bending, and
torsional (twisting) loads during work activities. These stresses
subject soft tissue and bone to cyclic loading and fatigue. These
traumas may be initially asymptomatic but, over time, can
accumulate and make a previously asymptomatic condition
symptomatic. In the case of [Mr. Papineau], harmful change
occurred due to recurrent stress loading to the disc, ligament, and
facet anatomy sustained during the course of performing the
activities required in his job description.

[…]

The rotator cuff is a group of connected muscle insertions
(tendons) that, like the clutch of a car, stabilize and engage the
humerus (arm) and glenoid (shoulder blade). There is substantial
leverage placed on this structure during lifting, pulling, and jerking
particularly when the arm is in awkward positions. Recurrent
injuries can tear the insertion (attachment) of these tendons.
Microscopic tears can, with recurrent stress loading, progress to a
complete tear.

[…]


                                  5
      This, taken in conjunction with the other problems detailed
      above, represent (sic) conditions in which the symptoms have
      been asymptomatic, dormant, and non-disabling but have been
      aroused into a disabling condition by the plaintiff’s latest
      employment.6

      Dr. Autry assigned Mr. Papineau a 23% whole person impairment rating

and opined that he had reached maximum medical improvement as of the date

of the examination. Based on his diagnoses, Dr. Autry did not believe Mr.

Papineau had the physical capacity to return to work as a heavy equipment

operator, and recommended several physical restrictions. Dr. Autry did not

believe that Mr. Papineau had an active impairment prior to the manifestation

of his cumulative trauma injuries.

      Mr. Papineau later testified7 regarding his claim. He explained that a

typical cab for the vehicles he worked in for Trans Ash was about six to seven

feet off of the ground. Therefore, in order to enter the vehicle, he would have to

pull himself up to the cab by using steps and handles on the side of vehicle.

He estimated that he would enter and exit the vehicle between two and four

times each day. His workday mainly involved sitting in the cab of the vehicle

and pulling levers and pushing pedals inside the vehicle. Mr. Papineau

explained what he believed the cause of his cumulative injuries to be:

      Q: Mr. Papineau, what do you think about your job with Trans Ash
      injured your low back?

      A: Vibration. You know when you’re driving along in a car and you
      hit a pothole? Same thing on a heavy piece of equipment, like a
      bulldozer or a bobcat. You’re going along there and the terrain

      6   (Emphasis added).
      7Discussion of his testimony is drawn from both Mr. Papineau’s deposition,
which was taken on July 13, 2018, and the formal hearing before the ALJ, which
occurred on August 21, 2018.
                                         6
      changes or you run over something there’s a jar, or maybe back
      into something, there’s a jar. You know, that’s what I’m saying.

      […]

      Q: What do you think about your work with Trans Ash injured
      your shoulders?

      A: Climbing from the ground up on the machine and you get up
      there and you twist around on a track and open a door and maybe
      go around, tie the door open. And you do that three or four times
      a day. It contributed to it.

Mr. Papineau disagreed with Trans Ash’s attorney’s characterization of his job

as “light duty.” He instead felt that it was of moderate intensity, citing the

extreme vibrations and jarring and also noted that, for example, on “a slope

with, say, three to one elevation, you know, you’d be leaning over in the seat

pretty bad one way or the other.” He agreed that his work for Trans Ash

involved no heavy lifting or bending and stooping and that he did not

personally perform maintenance for the vehicles in which he worked.

      Mr. Papineau stated that he had never been injured at work at any time

during his thirty-five-year career. He further testified that he could not

pinpoint a specific incident that made him decide to file a workers’

compensation claim. Rather, the pain in his lower back and shoulders

developed slowly over time, and he decided to file a workers’ compensation

claim after he was denied Social Security Disability benefits. He stated that his

injuries do not interfere with his everyday life, though mowing his lawn does

sometimes aggravate his existing pain. He did not believe he could return to

work as a heavy equipment operator due to the pain in his back and shoulders.




                                         7
      The medical questionnaire by Dr. Rushing, and the medical report by Dr.

Autry were the only medical evidence submitted by Mr. Papineau. Trans Ash

did not proffer any medical evidence.

      Based on the evidence before her, the ALJ found that Mr. Papineau

      [s]ustained work-related … cumulative trauma to his low back and
      shoulders and that he is entitled to permanent partial disability
      benefits based upon the 23% impairment rating, and the 3.6
      multiplier, due to his inability to return to the work he was
      performing at the time of the injury. He is also entitled to future
      medical expenses for his low back [and] shoulders.

      The “Summary of Evidence” section of the ALJ’s opinion and award

reflects that she considered the deposition and live testimony of Mr. Papineau

as well as Mr. Papineau’s timesheets from his tenure with Trans Ash.8 She

also considered Dr. Rushing’s medical questionnaire, though seemingly to a

much lesser extent than Dr. Autry’s report. The ALJ’s discussion of the

evidence from Dr. Rushing in its entirety was:

      Dr. Rushing performed a chiropractic/orthopedic examination on
      August 2, 2017. Dr. Rushing diagnosed lumbar bulging disc; [and]
      degenerative joint disease of the … shoulders. Dr. Rushing opined
      that Papineau’s medical issues to his shoulders [and] back … were
      caused, either wholly or in part, by his job activities. He believed
      that continuation of Papineau’s job duties would continue to have
      adverse health consequences.

In contrast, the ALJ discussed Dr. Autry’s report at length. Of note, she

recounted the following:

      [Dr. Autry] stated that Papineau sustained impact while operating
      equipment over uneven surfaces. He had to operate levers and
      controls and climb up and down off of equipment. He performed


      8 While working for Trans Ash, Mr. Papineau completed daily timesheets. Each
timesheet asked whether the employee had been injured that day. Mr. Papineau never
indicated that he had been injured on his timesheets.
                                        8
maintenance and did lifting, bending and stooping activities during
the course of his employment. Dr. Autry noted that his right
shoulder has developed significant problems over a four-year
period from jerking, pushing, and pulling. He had to run a drag
line, which (sic) significant stress load on either shoulder.

[…]

Dr. Autry diagnosed … aggravation of lumbar spondylosis; rotator
cuff tendinosis and impingement, right and left shoulders[.] Dr.
Autry opined that Papineau’s injury was caused by his work injury
(sic). Dr. Autry explained that Papineau’s history and job
description correlate with the specific diagnoses. He stated that
Papineau’s job required significant operation of heavy equipment
with impact loading, climbing, operating and working in difficult
positions, creating significant stress loads on both shoulders and
the lower back.

Dr. Autry further explained that Papineau had experienced work-
related pain in multiple areas of his body including his back [and]
shoulders[.] Dr. Autry opined that those injuries were
consequences of his many years in mining; and that the pain and
functional limitations may be the combined result of incident and
cumulative trauma.

Dr. Autry stated that there is substantial leverage placed on the
rotator cuff, particularly when the arm in in an awkward position,
and that recurrent injuries can tear the insert of these tendons.
Microscopic tears can, with recurrent stress loading, progress to a
complete tear. He also described that the lumbar spine is subject
to axial (compressive), bending and torsional (twisting) loads
during work activities.

Dr. Autry utilized that (sic) AMA Guides to the Evaluation of
Permanent Impairment, and assessed a 23% whole person
impairment, DRE Category I; aggravation of lumbar spondylosis
with significant pain (2%); and rotator cuff tendinosis and
impingement, right shoulder (10%) and left shoulder (12%). Dr.
Autry opined that Papineau did not have an active impairment
prior to this injury; and that Papineau’s condition was deemed
static and at maximum medical improvement as of the date of this
exam. Dr. Autry finally opined that Papineau did not retain the
physical capacity to return to the type of work performed at the
time of the injury. Dr. Autry recommended restrictions including
avoiding tasks involving lifting, bending, stooping, pushing,
pulling, climbing, and overhead lifting, and no lifting more than 20
pounds.

                                 9
     In the “Causation” portion of her opinion and award, the ALJ found that

Mr. Papineau met his burden of proving that he sustained work-related

cumulative trauma injuries while working at Trans Ash. She reasoned:

     [w]here an individual continues to perform the same repetitive
     activity after a gradual injury becomes manifest, additional
     incidents of workplace trauma may well cause additional harmful
     changes. In other words, the individual may well sustain
     subsequent gradual injuries. Special Fund v. Clark, 998 S.W.2d
     487 (Ky. 1999). The Kentucky Supreme Court recently addressed
     which employer bears the responsibility of compensating an
     injured worker for an alleged cumulative trauma injury:

           In hearing loss and occupational disease claims—
           which are quite similar in nature to cumulative
           trauma because they occur gradually over time—the
           employer at the time of the last injurious or hazardous
           exposure is liable. The employee is entitled to the
           same amount of compensation whether he worked for
           one employer or many. An employee who sustains a
           harmful change in his human organism due to
           cumulative trauma over many years working for the
           same employer is entitled to compensation to the full
           extent of his resultant disability.

     Hale v. CDR Operations, Inc., 474 S.W.3d 129 (Ky. 2015).

     Defendant argues that Dr. Autry’s report is insufficient to
     support a claim for cumulative trauma, in part, because Dr.
     Autry was mistaken concerning the amount of time he worked
     at Trans Ash, and when his employment ended. Defendant
     argues that such mistake is critical given that he never
     provided a manifestation date for the injury. However, this
     ALJ finds whether he worked at Trans Ash for 9 months or
     three years is irrelevant, because Dr. Autry opined that
     Papineau’s employment at Trans Ash as an equipment
     operator caused cumulative trauma, and Trans Ash was
     Papineau’s last employer. Defendant failed to file any medical
     evidence disputing Dr. Autry’s report. Further, it has been
     definitively established by Papineau’s testimony that he last
     worked for Defendant in November 2016, and that Trans Ash was
     his last employer. Although [Papineau] had symptoms in his low
     back and shoulders, and even underwent some treatment before
     working for Trans Ash, there is no evidence that his injury
     manifested prior to his employment with Trans Ash, or that his
                                      10
      conditions were active when he started working for Trans Ash.
      Papineau worked at Trans Ash with no restrictions and continued
      to do so until he retired in November 2016.9

The ALJ then addressed Trans Ash’s concern regarding Dr. Autry’s failure to

provide a date of manifestation for Mr. Papineau’s cumulative injuries:

      [i]n Randall Co./Randall Div. of Textron, Inc. v. Pendland, 770
      S.W.2d 687, 688 (Ky. App. 1989), the Kentucky Court of Appeals
      adopted a rule of discovery with regard to cumulative trauma
      injury holding the date of injury is “when the disabling reality of
      the injuries becomes manifest.” In Special Fund v. Clark, 998
      S.W.2d 487, 490 (Ky. 1999), the Kentucky Supreme Court defined
      “manifestation” in a cumulative trauma injury claim as follows:

              In view of the foregoing, we construed the meaning of
              the term ‘manifestation of disability,’ as it was used in
              Randall Co v. Pendland, as referring to physically
              and/or occupationally disabling symptoms which lead
              the worker to discover that a work-related injury has
              been sustained.

      In other words, a cumulative trauma injury manifests when “a
      worker discovers that a physically disabling injury had been
      sustained [and] knows it is caused by work.” Alcan Foil Products v.
      Huff, 2 S.W.3d 96, 101 (Ky. 1999). A worker is not required to self-
      diagnose the cause of a harmful change as being a work-related
      cumulative trauma injury. See American Printing House for the
      Blind v. Brown, 142 S.W.3d 145 (Ky. 2004). Rather, a physician
      must diagnose the condition and its work-relatedness. Although
      Defendant asserts that Papineau had complaints of pain and
      sought treatment before his work at Trans Ash, Defendant has
      pointed to no evidence indicating that any doctor ever related his
      complaints to cumulative trauma until he was examined by Dr.
      Rushing on August 2, 2017. This ALJ also finds that the
      timesheets Papineau submitted indicating that he had no injuries
      each day he worked for Trans Ash is not determinative as to
      whether he had a cumulative trauma injury, as he is not required
      to self-diagnose his injuries. Since Dr. Autry related the
      cumulative trauma to his last employment with Trans Ash, and
      Plaintiff’s last date of employment was November 1, 2016, this ALJ
      finds that the injury date is November 1, 2016.




      9   (Emphasis added).
                                         11
The ALJ then recounted her reasoning for awarding permanent partial

disability benefits:

      [t]his ALJ finds that Defendant has produced no medical evidence
      to dispute Dr. Autry’s report, who found that Papineau has a 23%
      impairment due to work-related cumulative trauma. This ALJ is
      also unconvinced by Defendant’s arguments that Papineau has
      failed to meet his burden of proving a work injury and resulting
      impairment by filing Dr. Autry’s report. Thus, pursuant to the
      unrebutted report of Dr. Autry, Plaintiff has a 23% impairment
      rating.

      Further, this ALJ finds Papineau’s testimony convincing that due
      to his shoulder pain and low back pain, he would not be able to
      return to the work he was performing at the time of the injury, and
      he is entitled to the 3.6 multiplier (the .6 due to his age at the time
      of the injury)…Although he can perform his daily activities and
      fish, this does not equate to a finding that he could return to the
      work he was performing as an equipment operator. He stated that
      he did have some pain while trying to mow the grass, and he
      stated unequivocally that he did not believe he could return to his
      prior work. Further, Dr. Autry recommended restrictions and
      specifically opined that he could not perform his work activities as
      an equipment operator. There is no medical evidence disputing Dr.
      Autry’s report.

      Although Defendant argues that Dr. Autry had an incorrect
      description of his job duties, and points to [the] fact that he
      described working as a dragline operator, this ALJ finds that
      Dr. Autry was describing all of Papineau’s prior jobs in the past
      that would have contributed to his cumulative trauma.
      Further, Dr. Autry stated that Papineau’s job required
      significant operation of heavy equipment with impact loading,
      climbing, operating and working in difficult positions, creating
      significant stress loads on both shoulders and the lower back.
      This ALJ finds that Dr. Autry’s opinion is consistent with
      Papineau’s testimony. Papineau stated that he felt the vibration
      of the heavy equipment caused his low back injuries. He testified
      that climbing from the ground up on the machine and twisting to
      open/close the cab door three to four times per day caused his
      shoulder injury. Papineau denied that he considered operating
      heavy machinery as light duty. Further, Papineau explained that it
      would [be] moderate in his opinion, because of the jarring and
      bouncing, due to the terrain. Defendant argues that Papineau
      admitted that operating heavy equipment was like driving a car.
      However, he admitted only that it was similar in the sense that the
                                      12
      controls were where he could reach them from a sitting position.
      This was not an admission that his job was as easy as driving a car
      on a paved road. Thus, this ALJ finds that Dr. Autry did have an
      adequate understanding of Papineau’s job, and therefore, his
      opinion concerning causation and whether Papineau can return to
      work is credible.10

Following the ALJ’s ruling, Trans Ash filed a petition for reconsideration (PFR).

The ALJ denied the PFR based on Trans Ash’s failure to raise any new errors

appearing on the face of her opinion and award.

      Trans Ash then appealed to the Board. Trans Ash argued, as it now does

before this Court, that the ALJ’s ruling was not based upon substantial

evidence for two reasons: (1) because Dr. Autry provided an inaccurate

description of the length of time that Mr. Papineau worked for Trans Ash; and

(2) because Dr. Autry provided an inaccurate description of the physical

requirements of Mr. Papineau’s job duties while working for Trans Ash.

      In a thorough opinion, the Board unanimously upheld the ALJ.

Regarding Dr. Autry’s inaccurate description of the length of time that Mr.

Papineau worked for Trans Ash, the Board agreed with the ALJ’s determination

that this Court’s recent holding in Hale v. CDR Operations, Inc., supra,

rendered the error harmless:

      [i]n his March 8, 2018, report, Dr. Autry stated that, in 2014, after
      Papineau was laid off at Patriot Coal, he began working for Trans
      Ash and continued working through April 2017 when he retired.
      That statement is not correct, as Papineau testified he only worked
      for Trans Ash from October 25, 2015, through November 20, 2015,
      and from February 15, 2016, through November 2016. His work
      history reveals he was last employed by Trans Ash on November 1,
      2016. As noted by the ALJ, the fact Papineau worked nine months
      is irrelevant. If the ALJ determines, which she did, that the
      symptoms in Papineau’s lower back and shoulders worsened

      10   (Emphasis added).
                                       13
       during his employment with Trans Ash causing the injuries to
       manifest, then Trans Ash is the employer at risk and bears the
       entire liability for the cumulative trauma injuries.

       […]

       Although Dr. Autry had a mistaken understanding of the length of
       Papineau’s employment with Trans Ash, he clearly attributed
       Papineau’s cumulative trauma injuries to his lower back and
       shoulder to his work activities with Trans Ash. More importantly,
       his report, in two different sections, demonstrates he possessed a
       correct understanding of Papineau’s job duties with Trans Ash.
       Pursuant to Hale, that is sufficient to impose the entire liability for
       the cumulative trauma injuries upon Trans Ash.

The Board also rejected Trans Ash’s argument that Dr. Autry lacked an

accurate understanding of Mr. Papineau’s job duties while working for Trans

Ash:

       The record does not demonstrate, as argued by Trans Ash, Dr.
       Autry misunderstood Papineau’s job duties. In making that
       argument, Trans Ash notes Dr. Autry stated as follows:

             1. The plaintiff described the physical requirements of
             the type of work performed at the time of the injury as
             follows:

             The plaintiff described physical requirements of the
             type of work performed with last employer and injury
             history. The job description included prolonged
             standing, walking, climbing, lifting, reaching, pushing,
             pulling, bending, stooping, crouching, and overhead
             lifting. (emphasis added).

       The ALJ concluded that, in making his statement, Dr. Autry was
       describing all of Papineau’s prior jobs which contributed to the
       cumulative trauma injuries to his lower back and shoulders. We
       believe this is a reasonable interpretation of Dr. Autry’s statement
       set forth above.

       Significantly, Dr. Autry’s report, in two different sections,
       demonstrates he had an accurate understanding of Papineau’s job
       duties with Trans Ash…The history Dr. Autry set forth and his
       description of Papineau’s job duties contained in the “Causation”
       section are consistent with Papineau’s testimony concerning his
       job duties with Trans Ash. Thus, we find no merit in Trans Ash’s
                                          14
      assertion Dr. Autry misunderstood Papineau’s job duties. The
      opinions expressed by Dr. Autry under the “Causation” and
      “Explanation of Causal Relationship” sections in his report
      constitute substantial evidence supporting the ALJ’s determination
      Papineau sustained cumulative trauma injuries to his lower back
      and shoulders manifesting during his employment with Trans Ash.

      Subsequent to the Board’s ruling, Trans Ash appealed to the Court of

Appeals. A divided Court of Appeals reversed and vacated the ALJ’s opinion

and award.11 The entirety of the majority’s analysis consisted of the following:

      [i]n this case, the ALJ found that Papineau suffered cumulative
      trauma injuries to his lumbar spine and shoulders that became
      manifest on November 1, 2016. To support that finding, it is clear
      that the ALJ relied upon the expert opinion of Dr. Autry. In his
      report, Dr. Autry opined that Papineau’s work history in the mines
      caused Papineau to sustain cumulative trauma injuries that
      became manifest “by the plaintiff’s latest employment.” Dr. Autry
      did not specify a date that Papineau’s cumulative trauma injuries
      manifested. The omission is significant because Dr. Autry
      erroneously believed that Papineau worked for Trans Ash for three
      years, beginning in 2014. However, Papineau only worked for
      Trans Ash for nine days in October – November 2015, and for
      approximately nine months beginning in February 2016. Dr. Autry
      further stated in his report that Papineau continued his
      employment at Trans Ash through April of 2017, which is totally in
      error.

      Our Supreme Court has held that “[w]hen a physician’s opinion is
      based on a history that is ‘substantially inaccurate or largely
      incomplete,’ that opinion ‘cannot constitute substantial evidence.’”
      Eddie’s Service Center v. Thomas, 503 S.W.3d 881, 887 (Ky. 2016)
      (quoting Cepero v. Fabricated Metals Corp., 132 S.W.3d 839, 842
      (Ky. 2004)). As set forth above, Dr. Autry’s opinion was based
      upon a substantially inaccurate work history – that Papineau was
      employed by Trans Ash for three years. This alone raises serious
      doubt as to whether Dr. Autry properly evaluated Papineau’s job
      duties at Trans Ash to establish an accurate work history or a
      cumulative injury. Given the inaccuracy of the work history set
      out in the expert opinion exclusively relied upon by the ALJ to
      establish the cumulative injury, we conclude that Dr. Autry’s
      opinion cannot constitute substantial evidence to support the


      11 Trans Ash, Inc. v. Papineau, 2019-CA-000613-WC, 2020 WL 3027313 (Ky.

App. June 5, 2020) (Clayton, C.J., dissenting).
                                       15
      ALJ’s findings. We, thus, vacate the Board’s Opinion affirming the
      ALJ and remand for the ALJ to reconsider Papineau’s claims of
      cumulative trauma injuries.

      We view any remaining contentions of error as moot or without
      merit.12

      In her dissenting opinion, Chief Judge Clayton argued that the Board

properly upheld the ALJ’s award based upon the holding in Hale, supra.13 She

discussed Hale at length, including its factual similarities to the case at bar.14

She then concluded her dissent by contending that

      the ALJ determined that Dr. Autry’s report was sufficient evidence
      that Papineau’s injury was caused by a work injury, and no
      contrary medical evidence was produced. Therefore, even if Dr.
      Autry was incorrect as to the injury’s manifestation date, such
      mistake was harmless error. The workers’ compensation statutes,
      as currently drafted, dictate that the last employer is liable and
      that apportionment amongst the various employers is not
      allowable. Trans Ash, Inc., as the last employer, is liable.
      Therefore, I would affirm the decision of the Workers’
      Compensation Board.15

      Mr. Papineau now appeals the Court of Appeals’ ruling to this Court.

Additional facts are discussed below as necessary.

                                     II.   ANALYSIS

      Mr. Papineau met his burden of proof before the ALJ to show that he

suffered work-related cumulative trauma injuries. Accordingly, in order to

prevail on appeal, Trans Ash must demonstrate that the ALJ’s decision was not




      12   Id. at *2-*3 (internal footnotes omitted).
      13   Id. at *3.
      14   Id.
      15   Id.
                                              16
supported by substantial evidence.16 “Substantial evidence means evidence of

substance and relevant consequence having the fitness to induce conviction in

the minds of reasonable men.”17 Further, the role of this Court in workers’

compensation cases are limited to “[addressing] new or novel questions of

statutory construction, or [reconsidering] precedent when such appears

necessary, or [reviewing] a question of constitutional magnitude.”18 As such,

the fact-finding role of the ALJ is entitled to a great deal of deference. “The ALJ

has the sole discretion to determine the quality, character, and substance of

the evidence and may reject any testimony and believe or disbelieve various

parts of the evidence regardless of whether it comes from the same witness or

the same party’s total proof.”19 This Court cannot substitute its judgment for

that of the ALJ’s as to the weight of the evidence and questions of fact, and

“[e]vidence that would have supported but not compelled a different decision is

an inadequate basis for reversal on appeal.”20

      Trans Ash argues that the ALJ’s order and award was not supported by

substantial evidence because it was based upon Dr. Autry’s medical report

which, it argues, contained two errors. The first was Dr. Autry’s inaccurate




      16Hale, 474 S.W.3d at 140 (citing Wolf Creek Collieries v. Crum, 673 S.W.2d
735, 736 (Ky. App. 1984)).
      17Miller v. Tema Isenmann, Inc., 542 S.W.3d 265, 270 (Ky. 2018) (quoting
Smyzer v. B.F. Goodrich Chem. Co., 474 S.W.2d 367 (Ky. 1971)).
      18   W. Baptist Hosp. v. Kelly, 827 S.W.2d 685, 688 (Ky. 1992).
     19 Wilkerson v. Kimball Int’l, Inc., 585 S.W.3d 231, 235 (Ky. 2019) (citing

Paramount Foods, Inc. v. Burkhardt, 695 S.W.2d 418, 419 (Ky. 1985)).
      20 Gaines Gentry Thoroughbreds/Fayette Farms v. Mandujano, 366 S.W.3d 456,

461 (Ky. 2012).
                                           17
statement of the amount of time Mr. Papineau worked for Trans Ash. The

second was Dr. Autry’s alleged misunderstanding of the physical requirements

of Mr. Papineau’s work for Trans Ash. Trans Ash further asserts that this

Court’s holding in Cepero v. Fabricated Metals Corp.21 compels that we vacate

the ALJ’s opinion and order. We disagree. We do not believe Cepero is

applicable to the case at bar because Dr. Autry’s medical report was not

substantially inaccurate or largely incomplete. Further, the inaccuracies

regarding the time period Mr. Papineau worked for Trans Ash were not material

due to this Court’s holding in Hale, supra.

      In Cepero, the employee fell at work and bumped his knee against a

cabinet, and was sent to CARITAS Occupational Health Center.22 CARITAS

noted that his knee was stable and not swollen, and diagnosed the employee

with a “contusion and strain of the left knee.”23 A week later the employee saw

Dr. Louise Box.24 He told Dr. Box that he had broken his left knee three years

ago while practicing martial arts, that he was in a wheelchair for three months

due to the injury, and that surgery was recommended but never performed.25

He did not mention the work-related injury to Dr. Box.26 Dr. Box referred him

to two orthopedic surgeons, Drs. Leonard Goddy and Thomas Loeb.27



      21   132 S.W.3d 839 (Ky. 2004).
      22   Id. at 840.
      23   Id.
      24   Id.
      25   Id.
      26   Id.
      27   Id.
                                        18
      The employee likewise did not tell Drs. Goddy or Loeb about his work-

related knee injury.28 He told them about the martial arts injury, but told

them it happened only two and a half years prior and that he only spent two

months in a wheelchair.29 Dr. Goddy diagnosed him with disruption of the left

ACL and disruption of the left LCL.30 Dr. Loeb opined that the cause of the

employee’s present disability was caused by the martial arts accident due to

the nature of the injury.31

      Dr. David Changaris examined employee three years after the work-

related injury occurred.32 Dr. Changaris’ medical report referenced only the

work-related incident and did not mention the martial arts injury.33 Dr.

Changaris attributed the employee’s knee issues entirely to the work-related

incident.34

      Dr. Ellen Ballard examined the employee two months after Dr.

Changaris’ examination.35 Dr. Ballard testified that the employee attributed

his knee injury solely to the work incident and specifically denied any prior

injury to his left knee.36 Based on that history, she initially attributed the




      28   Id.
      29   Id.
      30   Id.
      31   Id. at 840-41.
      32   Id. at 841.
      33   Id.
      34   Id.
      35   Id.
      36   Id.
                                        19
cause of the employee’s disability to the work incident.37 However, on cross-

examination, she was shown the records of Drs. Goddy and Loeb wherein the

employee’s martial arts injury was discussed.38 After looking at those records,

Dr. Ballard agreed that his disability was more likely than not caused by the

martial arts accident due to the nature of the injury.39

      The ALJ found for the employee and awarded benefits.40 The ALJ relied

upon the medical records from CARITAS and Dr. Changaris, and Dr. Ballard’s

findings prior to her review of Drs. Goddy and Loeb’s records.41 The Board

reversed, holding that the ALJ’s findings on causation were not supported by

substantial evidence, which was later affirmed by the Court of Appeals.42 We

agreed and held that

      where it is irrefutable that a physician's history regarding work-
      related causation is corrupt due to it being substantially
      inaccurate or largely incomplete, any opinion generated by that
      physician on the issue of causation cannot constitute substantial
      evidence. Medical opinion predicated upon such erroneous or
      deficient information that is completely unsupported by any other
      credible evidence can never, in our view, be reasonably probable.
      Furthermore, to permit a ruling of law to stand based upon such
      evidence that is not reliable, probative and material would be
      fundamentally unjust.43




      37   Id.
      38   Id.
      39   Id.
      40   Id. at 842.
      41   Id.
      42   Id.
      43   Id. (emphasis added).
                                       20
The Court reasoned that Dr. Changaris did not testify and his medical report

did not reference Dr. Goddy or the employee’s true medical history; it referred

only to Dr. Loeb’s diagnosis and treatment.44 It therefore assumed that Dr.

Changaris must have been unaware of the employee’s full medical history.45 It

further noted that Dr. Ballard was never provided the history prepared by Dr.

Goddy, but only the treatment records of Dr. Loeb.46 The Cepero Court

accordingly vacated the ALJ’s opinion and order.

       In this case, it is undisputed that Dr. Autry’s report misstates Mr.

Papineau’s length of employment with Trans Ash. The report provides that Mr.

Papineau began working for Trans Ash in 2014 and continued working through

April of 2017. Mr. Papineau actually worked for Trans Ash from October 26,

2015, to November 20, 2015, and then from February 15, 2016, to November

1, 2016. However, we agree with the conclusion of the ALJ and the Board that

this error is not material because of this Court’s holding in Hale.

      In Hale, we held that when an employee alleging a work-related

cumulative trauma injury had worked for multiple employers, the employer on

the date of manifestation of the injury bears the full burden of paying workers’

compensation benefits:

      [i]n hearing loss and occupational disease claims—which are quite
      similar in nature to cumulative trauma because they occur
      gradually over time—the employer at the time of the last injurious
      or hazardous exposure is liable. The employee is entitled to the
      same amount of compensation whether he worked for one
      employer or many. An employee who sustains a harmful change in

      44   Id. at 843.
      45   Id.
      46   Id.
                                       21
      his human organism due to cumulative trauma over many years
      working for the same employer is entitled to compensation to the
      full extent of his resultant disability. But, someone like Hale
      would not be fully compensated, simply because he worked for
      multiple employers. We can discern no basis for such a distinction
      … Nothing in KRS Chapter 342 limits the liability of the
      employer, in whose employ the date of manifestation occurred, to
      the percentage of the claimant's work-life spent there.47

The Hale Court based its holding on the numerous changes to Chapter 342

that had occurred since the time period when apportionment among employers

was appropriate.48 We note that there have been no changes to Chapter 342

since Hale was rendered that would necessitate revisiting its holding.

      Therefore, it does not matter that Dr. Autry did not provide an accurate

timeline of Mr. Papineau’s work for Trans Ash because Dr. Autry reported that

Mr. Papineau’s injuries came into disabling reality during the time he worked

for Trans Ash. Therefore, under Hale, Trans Ash bears the full burden of

paying any workers’ compensation benefits awarded to Mr. Papineau. In

addition, Dr. Autry’s mistake did not rise to the level of substantial inaccuracy

that occurred in Cepero.

      Trans Ash also asserts that Dr. Autry’s report cannot be substantial

evidence because it contained a “wildly inaccurate” description of Mr.

Papineau’s job duties and the physical demands of his job. As discussed in

Section I of this opinion, Dr. Autry’s report describes Mr. Papineau’s job duties

in three different places. Those descriptions were as follows: (1) “He had to

operate levers and controls, climb up and down off of equipment, perform



      47   Hale, 474 S.W.3d at 138.
      48   Id. at 133-34.
                                       22
maintenance and do lifting, bending and stooping activities during the course

of his employment”; (2) “[t]he plaintiff’s job required significant operation of

heavy equipment with impact loading, climbing, operating and working in

difficult positions, creating significant stress loads on both shoulders and lower

back”; and (3) “[t]he job description included prolonged standing, walking,

climbing, lifting, reaching, pushing, pulling, bending, stooping, crouching and

overhead lifting.”

      As a preliminary matter, the second description is in no way inconsistent

with Mr. Papineau’s job duties for Trans Ash. It therefore does not warrant

discussion. With regard to the first and third descriptions, Trans Ash argues

that they reveal that Dr. Autry did not have an accurate understanding of Mr.

Papineau’s job duties because they include descriptions of performing

maintenance, bending, stooping, lifting, prolonged standing, and walking. It is

not disputed that Mr. Papineau’s work for Trans Ash did not involve these acts.

However, the ALJ found that “Dr. Autry was describing all of Papineau’s prior

jobs in the past that would have contributed to his cumulative trauma,” i.e., all

of the physical requirements his numerous jobs over the course of his thirty-

five-year career entailed. Given the context in which these descriptions appear,

the ALJ’s interpretation of Dr. Autry’s report is fair and reasonable.

Additionally, the descriptions provided by Dr. Autry cannot be said to be

substantially inaccurate under Cepero because Dr. Autry provided an accurate

description of what Mr. Papineau’s work as a heavy equipment operator

involved.


                                         23
      Accordingly, we cannot hold that the ALJ’s opinion was not based on

substantial evidence, and we reverse the Court of Appeals.

                             III.   CONCLUSION

      Based on the foregoing, we reverse the Court of Appeals and reinstate the

ALJ’s opinion and award.

      All sitting. All concur.


COUNSEL FOR APPELLANT, Craig Papineau:

McKinnley Morgan
Morgan, Collins, Yeast, & Salyer

COUNSEL FOR APPELLEE, Trans Ash, Inc.:

Kasey Lynne Bond
Gregory Robinson
Keating, Meuthing & Klekamp, PLL

COUNSEL FOR APPELLEE, Workers’ Compensation Board:

Michael Wayne Alvey

ADMINISTRATIVE LAW JUDGE:

Hon. Christina J. Hajjar




                                       24